

115 SRES 357 ATS: Expressing the sense of the Senate that international education and exchange programs further United States national security and foreign policy priorities, enhance United States economic competitiveness, and promote mutual understanding and cooperation among nations, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 357IN THE SENATE OF THE UNITED STATESDecember 12, 2017Mr. Merkley (for himself, Mr. Boozman, Mr. Durbin, Mr. Rubio, Mrs. Shaheen, Mr. Booker, Mr. Peters, Mr. Coons, Mr. Markey, Mr. Wicker, Mrs. Capito, Ms. Warren, Mr. Van Hollen, Ms. Klobuchar, Mr. Warner, Mrs. Feinstein, Mr. Murphy, Mr. King, Mr. Carper, Mr. Wyden, Mr. Menendez, Mr. Whitehouse, Mr. Heinrich, Mr. Brown, Mr. Johnson, Mr. Franken, and Ms. Stabenow) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate that international education and exchange programs further
			 United States national security and foreign policy priorities, enhance
			 United States economic competitiveness, and promote mutual understanding
			 and cooperation among nations, and for other purposes.
	
 Whereas hundreds of thousands of United States secondary and post-secondary students, from congressional districts in all 50 States, study overseas each year;
 Whereas, according to the Department of State, more than 1,000,000 international students and other international education and exchange participants annually help create mutual understanding by living, studying, and working in local communities throughout the United States;
 Whereas international education and exchange programs serve an effective and proven diplomatic function with countries key to United States foreign policy and national security priorities, encouraging goodwill towards the United States;
 Whereas promoting the United States as a destination for international students and professionals, while encouraging United States students and professionals to gain international experience abroad, are wise investments in our Nation’s economic competitiveness;
 Whereas it is imperative that United States students understand how to interact with their peers from around the world and operate in multicultural environments;
 Whereas it is important to diversify the pool of United States citizens participating in international study and exchange experiences, including groups that have been historically underrepresented in these programs;
 Whereas students and other young people are the world’s future leaders and innovators; Whereas there are multitudes of private, not-for-profit organized and funded exchange programs and many that are funded by the United States Government;
 Whereas international education and exchange programs exist at multiple levels of the educational spectrum, including high school, undergraduate, graduate, educator, citizen, cultural, and sports programs;
 Whereas according to an economic analysis of international student enrollment data and tuition data by NAFSA: Association of International Educators—
 (1)international students consistently have a positive impact on the United States economy and job creation in every State and Congressional district;
 (2)international students studying at United States colleges and universities contributed $32,800,000,000 to the United States economy and supported more than 400,000 jobs during the 2015-16 academic year, which represents a 7.2 percent increase in job support and creation and a 7 percent increase in money contributed to the economy compared to the previous academic year;
 Whereas exchange experiences enable international visitors to become informal ambassadors for their home countries while they are in the United States and for the United States when they return to their home countries by sharing an appreciation for common values, counteracting stereotypes, and enhancing mutual respect for cultural differences;
 Whereas research indicates that the United States needs to encourage more students to graduate with expertise in foreign languages, cultures, and politics to fill the demands of business, government, and universities;
 Whereas international education and exchange programs are a particularly effective way for American students to develop foreign language capability and cultural awareness, which are skills that United States employers seek to remain globally competitive; and
 Whereas international education and exchange programs shape the views and opinions of participants, many of whom are or will become leaders in their communities, both in the United States and abroad: Now, therefore, be it
		
	
 That the Senate— (1)recognizes that international education and exchange programs—
 (A)enhance national security; (B)further United States foreign policy goals and economic competitiveness; and
 (C)promote mutual understanding and cooperation among nations; (2)encourages international education and exchange programs to ensure that the United States maintains a broad international knowledge base;
 (3)supports international education and exchange programs as a means of strengthening foreign language skills and fostering a better understanding of the world by United States citizens, especially youth;
 (4)commends the American and international education and exchange participants, volunteers, educators, program alumni, host families, high schools, colleges, universities, and host communities for their involvement in such programs; and
 (5)celebrates the integral role international education and exchange programs play for the United States and its people.